People v Rivera (2015 NY Slip Op 03457)





People v Rivera


2015 NY Slip Op 03457


Decided on April 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2015

Gonzalez, P.J., Mazzarelli, Renwick, Gische, JJ.


14940 5309N/11

[*1] The People of the State of New York, Respondent,
vIsaac Rivera, Defendant-Appellant.


Mischel & Horn, P.C., New York (Richard E. Mischel of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sheila L. Bautista of counsel), and Patterson Belknap Webb & Tyler LLP, New York (Regina Y. Won of counsel), for respondent.

Judgment, Supreme Court, New York County (Carol Berkman, J. at suppression hearing; Laura A. Ward, J. at plea; Melissa C. Jackson, J. at sentencing), rendered February 4, 2013, as amended March 4, 2013, convicting defendant of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of four years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the court's credibility determinations. The odor of marijuana provided probable cause to arrest defendant and search his car (see People v Robinson, 103 AD3d 421, 421-422 [1st Dept 2013], lv denied 20 NY3d 1103 [2013]). The search of the area under the car's center console came within the proper scope of a search pursuant to the automobile exception (see People v Langen, 60 NY2d 170, 180-182 [1983], cert denied 465 U.S. 1028 [1984]), and was particularly reasonable in light of the officer's observation that the console appeared to have been altered to create a hiding place for drugs.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2015
CLERK